' PER CURIAM: *
The court has considered this appeal in light of the briefs, oral argument and pertinent portions of the record. Having done so, we find no reversible error of law or fact and affirm essentially for the reasons stated by the district court. We dismiss the cross-appeal of Tri-Drill as moot.
AFFIRMED IN PART, APPEAL OF TRI-DRILL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.